Title: To Benjamin Franklin from William Bell, 16 September 1782
From: Bell, William
To: Franklin, Benjamin


Dear Sir
Ostend September 16th 1782
Agreable to my promise, I here Inform you that I shall (wind & Weather permitting) sail for Philadelphia the 1th of next Month— Should you have any commands that may be in my power to execute, and will let me have them in time, they will merit my utmost attention; as it will at all times give me great Pleasure to shew you my Gratitude— I have nothing new to Communicate worth your notice having no late letters from Philadelphia—my best wishes attend you, and am Dear Sir, your most Obt. Huble Servt.
William Bell
His Excellency Benjamin Franklin Esqr.
